(C-
                 .j    nnTri i 1 I
                i      aiiiiiitili                                                            11/09/2022
                ii—    .

             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0495


                                         DA 21-0495


STATE OF MONTANA,
                                                                               FILED
                                                                               NOV 0 9 2022
              Plaintiff and Appellee,                                        P.r•vv.n Cree:   ood
                                                                                < of '  rer   Court
                                                                              S

      v.                                                            ORDER

DARIN GUCKEEN,

              Defendant and Appellant.


       Appellant Darin Guckeen has appealed from the June 16, 2021 Judgment and Order
of the Sixth Judicial District Court, Park County, in its Cause No. DC-21-44. Guckeen
argues that the District Court erred in failing to conform its written judgment to its oral
pronouncement. Specifically, Guckeen argues that the court orally ordered that during his
suspended sentence he would be subject to the same terrns and conditions as had been
irnposed upon him in a recent Cascade County matter, but the written Judgment and Order
additionally irnposed the terms and conditions that had been imposed upon him in two
separate Park County matters.
       The State has filed a Notice of Concession that this matter should be remanded to the
District Court for the purpose of striking from the Judgment and Order the reference to the
Park County cases for conditions of probation or parole.
       Based on Guckeen's opening brief and the State's concession, and good cause
appearing,
       IT IS HEREBY ORDERED that this case is remanded to the Sixth Judicial District
Court, Park County, with instructions for the District Court to amend Section VI of its June
16, 2021 Judgment and Order to strike the reference Park County Cause Nos. DC 19-124 and
DC 19-136 for conditions of supervision.
      IT IS FURTHER ORDERED that this appeal is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Hon4ele Brenda Gilbert.
      Dated this c t day of November, 2022.




                                           2